DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The present application is a divisional of US 16/580,401 filed September 24, 2019. US 16/580,401 is a continuation of PCT/JP2018/041918 filed November 13, 2018 and claims foreign priority to JP 2017-219369 filed November 14, 2017, JP 2017-249744 filed December 26 , 2017, and JP 2018-002932 filed January 11, 2018. Certified copies of the foreign priority documents have been received.
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Production Method for Metal Plates for Vapor Deposition Masks.
Claim Objection
Claim 1 is objected to because of the following informality:  
Line 13 “EBSD” is an abbreviation.  When an abbreviation is first encountered, it is proper to spell it out. EBSD appears to stand for electron backscatter diffraction.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2 “the average cross-sectional area of the crystals grains” renders the claim indefinite. It is unclear if this limitation is directed to the cross-sectional area of all the “crystal grains” in a cross section or if it is directed to the average area of a crystal grain such that multiple crystal grains are present in the cross section. For the purpose of examination claim 3 will be given the broadest reasonable interpretation of being directed to the average crystal grain cross-sectional area of a crystal grain, where the metal plate includes a plurality of crystal grains.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (JP 2015-098650 machine translation) in view of Vander Voort (Vander Voort. ASTM Standard News, May, 1991, as “Committee E-4 and Grain Size Measurements: 75 years of progress.”) and ASTM E112-13 (“Standard Test Methods for Determining Average Grain Size” 2013.).
Regarding claim 1, Kurosaki teaches a metal mask material suitable as a metal mask used in manufacturing an organic EL display comprising a material of 36% Ni added to Fe (i.e. wherein the metal plate is made of an iron alloy containing at least nickel with a total content of nickel and cobalt of 30 to 54 mass%) manufacturing by casting to form an ingot, hot rolling (i.e. a step of preparing a metal plate), rolling (i.e. a step of transporting the metal plate along a longitudinal direction) and annealing ([0017]) to a reduction of 75% and a thickness of 0.10 mm (100 um) with a JIS G 0551 grain size no. of 12.0 (Table 1 No. 3), then etching ([0019], [0020]) where the final application of the metal mask includes a plurality of openings for use during vapor deposition ([0002]) (i.e. a step of forming through-holes in the metal plate).
Vander Voort teaches the JIS G 0551 standard is equivalent to the ASTM E112 standard (pgs. 6-7 The International Scene). ASTM E112-13 teaches a grain size No. of 12.0 has an average grain area of 31.5 um2 (Table 4). The teaching in Kurosaki of a crystal grain size of 12.0 (i.e. average grain area of 31.5 um2) falls within the claimed cross-sectional area of crystal grains on a cross section of the metal plate of 0.5 to 50 um2.
Table 1 No. 3 of Kurosaki is silent to the thickness being equal to or less than 30 um (0.03 mm).
Kurosaki teaches the thickness of the metal mask is 0.02 to 0.10 mm (20 to 100 um) ([0014]).
It would have been obvious to one of ordinary skill in the art to vary the thickness of the metal mask of Table 1 No. 3 between 0.02 and  0.10 mm (20 and 100 um) because within this range handleability is not poor, the metal mask is not easily distorted or deformed, and the shadowing effect is not significantly generated (Kurosaki [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kurosaki also teaches a metal mask material suitable as a metal mask used in manufacturing an organic EL display comprising a material of 36% Ni and Fe (i.e. wherein the metal plate is made of an iron alloy containing at least nickel with a total content of nickel and cobalt of 30 to 54 mass%) manufacturing by casting to form an ingot, hot rolling (i.e. a step of preparing a metal plate), rolling (i.e. a step of transporting the metal plate along a longitudinal direction) and annealing ([0017]) to a reduction of 75% with a thickness of 0.03 mm (30 um) (i.e. equal to or less than 30 um) and a grain size no. 9.0 (Table 1 No. 8), then etching ([0019], [0020]) where the final application of the metal mask includes a plurality of openings for use during vapor deposition ([0002]) (i.e. a step of forming through-holes in the metal plate).
Table 1 No. 8 of Kurosaki is silent to the instantly claimed cross-sectional area of crystal grains.
Kurosaki teaches a final grain size number of 7.0 of more ([0015], [0016]).
It would have been obvious to one of ordinary skill in the art to vary the grain size number of Table 1 No. 8 to be 7.0 or more because below 7.0 there is poor performance and etching accuracy where the orientation of (200) becomes strong and the half-etching property and etching accuracy are poor (Kurosaki [0016]).
Vander Voort teaches the JIS G 0551 standard is equivalent to the ASTM E112 standard (pgs. 6-7 The International Scene). ASTM E112-13 teaches for a grain size No. of 7.0 the average grain area is 10008 um2 (ASTM E112-13 Table 4). The teaching in Kurosaki of a crystal grain size of 7.0 or more (i.e. average grain area of 1008 um2 or less) overlaps with the claimed cross-sectional area of crystal grains on a cross section of a metal plate of 0.5 to 50 um2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The grain size number is the grain size relationship for uniform, randomly oriented, equiaxed grains (ASTM E112-13 Table 4). Kurosaki teaches that the invention does not strongly align in a specific direction in order to achieve uniform etching (Kurosaki [0013], [0016]). These teachings indicate that the measured grain size no. in Kurosaki is independent of rolling direction. All directions, including a cross section having an angle from -10° to +10° with respect to a plane perpendicular to a rolling direction of the metal, have crystal grains exhibiting a grain size no. taught by Kurosaki. 
The limitation of the average cross-sectional area of crystal grains being calculated by analyzing measurement results obtained by an EBSD method, the measuring results being analyzed by area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degreed is recognized as a crystal grain boundary has been considered. It has been determined to recite the method used to calculate the instantly claimed average cross-sectional area of crystal grains. The instant claims are directed to a metal plate (i.e. a product). Determination of patentability is based on the product itself. Patentability does not depend on its method of production (or characterization). If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). Kurosaki teaches a grain size number with a result average grain area that falls within the range of (Table 1 No. 3) or overlaps with (Table 1 No. 8, [0015], [0016]) that instantly claimed. The resulting claimed cross-sectional area of crystal grains is a property that is independent of the method of measuring.
Regarding claim 2, Kurosaki teaches 36% Ni and Fe ([0017]).
Regarding claim 3, Kurosaki teaches a grain size no. of 12.0 (Table 1 No. 3).
Vander Voort teaches the JIS G 0551 standard is equivalent to the ASTM E112 standard (pgs. 6-7 The International Scene). ASTM E112-13 teaches for a grain size No. of 12.0 the average grain area is 31.5 um2 (Table 4). The teaching in Kurosaki of a crystal grain size of 12.0 (i.e. average grain size area of 31.5 um2) falls within the claimed cross-sectional area of crystal grains of equal to or more than 2.0 um2.
Kurosaki also teaches a metal mask material (Kurosaki abstract) comprising a crystal grain size number specified in JIS G 0551 of 7.0 or more (Kurosaki [0015]).
Vander Voort teaches the JIS G 0551 standard is equivalent to the STM E112 standard. ASTM E112-13 teaches for a grain size No. of 7.0 the average grain area is 1008 um2 (ASTM E112 Table 4). As the grain size number increases (i.e. 7.0 or more) then the average grain area decreases (ASTM E112-13 Table 4). The teaching in Kurosaki of a crystal grain size of 7.0 or more (i.e. average grain area of 1008 um2 or less) overlaps with the claimed cross-sectional area of crystal grains on a cross section of the metal plate of equal to or more than 2.0 um2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Kurosaki teaches a thickness of the metal mask is 0.02 to 0.10 mm (20 to 100 um) ([0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	Kurosaki teaches a thickness of 0.03 mm (30 um) (Table 1 No. 8). This falls within the instantly claimed range of a thickness of equal to or more than 13 um.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki (JP 2015-098650 machine translation) in view of Vander Voort (Vander Voort. ASTM Standard News, May, 1991, as “Committee E-4 and Grain Size Measurements: 75 years of progress.”), ASTM E112-13 (“Standard Test Methods for Determining Average Grain Size” 2013.), and Sawada (JP H08-220778 machine translation).
In the event it is determined that the rolling step in Kurosaki does not read on a step of transporting the metal plate along a longitudinal direction, then the below rejection is applied.
Regarding claim 1, Kurosaki teaches a metal mask material suitable as a metal mask used in manufacturing an organic EL display comprising a material of 36% Ni added to Fe (i.e. wherein the metal plate is made of an iron alloy containing at least nickel with a total content of nickel and cobalt of 30 to 54 mass%) manufacturing by casting to form an ingot, hot rolling (i.e. a step of preparing a metal plate), rolling and annealing ([0017]) to a reduction of 75% and a thickness of 0.10 mm (100 um) with a JIS G 0551 grain size no. of 12.0 (Table 1 No. 3), then etching ([0019], [0020]) where the final application of the metal mask includes a plurality of openings for use during vapor deposition ([0002]) (i.e. a step of forming through-holes in the metal plate).
Vander Voort teaches the JIS G 0551 standard is equivalent to the ASTM E112 standard (pgs. 6-7 The International Scene). ASTM E112-13 teaches a grain size No. of 12.0 has an average grain area of 31.5 um2 (Table 4). The teaching in Kurosaki of a crystal grain size of 12.0 (i.e. average grain area of 31.5 um2) falls within the claimed cross-sectional area of crystal grains on a cross section of the metal plate of 0.5 to 50 um2.
Table 1 No. 3 of Kurosaki is silent to the thickness being equal to or less than 30 um (0.03 mm).
Kurosaki teaches the thickness of the metal mask is 0.02 to 0.10 mm (20 to 100 um) ([0014]).
It would have been obvious to one of ordinary skill in the art to vary the thickness of the metal mask of Table 1 No. 3 between 0.02 and  0.10 mm (20 and 100 um) because within this range handleability is not poor, the metal mask is not easily distorted or deformed, and the shadowing effect is not significantly generated (Kurosaki [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kurosaki also teaches a metal mask material suitable as a metal mask used in manufacturing an organic EL display comprising a material of 36% Ni and Fe (i.e. wherein the metal plate is made of an iron alloy containing at least nickel with a total content of nickel and cobalt of 30 to 54 mass%) manufacturing by casting to form an ingot, hot rolling (i.e. a step of preparing a metal plate), rolling (i.e. a step of transporting the metal plate along a longitudinal direction) and annealing ([0017]) to a reduction of 75% with a thickness of 0.03 mm (30 um) (i.e. equal to or less than 30 um) and a grain size no. 9.0 (Table 1 No. 8), then etching ([0019], [0020]) where the final application of the metal mask includes a plurality of openings for use during vapor deposition ([0002]) (i.e. a step of forming through-holes in the metal plate).
Table 1 No. 8 of Kurosaki is silent to the instantly claimed cross-sectional area of crystal grains.
Kurosaki teaches a final grain size number of 7.0 of more ([0015], [0016]).
It would have been obvious to one of ordinary skill in the art to vary the grain size number of Table 1 No. 8 to be 7.0 or more because below 7.0 there is poor performance and etching accuracy where the orientation of (200) becomes strong and the half-etching property and etching accuracy are poor (Kurosaki [0016]).
Vander Voort teaches the JIS G 0551 standard is equivalent to the ASTM E112 standard (pgs. 6-7 The International Scene). ASTM E112-13 teaches for a grain size No. of 7.0 the average grain area is 10008 um2 (ASTM E112-13 Table 4). The teaching in Kurosaki of a crystal grain size of 7.0 or more (i.e. average grain area of 1008 um2 or less) overlaps with the claimed cross-sectional area of crystal grains on a cross section of a metal plate of 0.5 to 50 um2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The grain size number is the grain size relationship for uniform, randomly oriented, equiaxed grains (ASTM E112-13 Table 4). Kurosaki teaches that the invention does not strongly align in a specific direction in order to achieve uniform etching (Kurosaki [0013], [0016]). These teachings indicate that the measured grain size no. in Kurosaki is independent of rolling direction. All directions, including a cross section having an angle from -10° to +10° with respect to a plane perpendicular to a rolling direction of the metal, have crystal grains exhibiting a grain size no. taught by Kurosaki. 
The limitation of the average cross-sectional area of crystal grains being calculated by analyzing measurement results obtained by an EBSD method, the measuring results being analyzed by area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degreed is recognized as a crystal grain boundary has been considered. It has been determined to recite the method used to calculate the instantly claimed average cross-sectional area of crystal grains. The instant claims are directed to a metal plate (i.e. a product). Determination of patentability is based on the product itself. Patentability does not depend on its method of production (or characterization). If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). Kurosaki teaches a grain size number with a result average grain area that falls within the range of (Table 1 No. 3) or overlaps with (Table 1 No. 8, [0015], [0016]) that instantly claimed. The resulting claimed cross-sectional area of crystal grains is a property that is independent of the method of measuring.
Kurosaki is silent to transporting the metal plate along a longitudinal direction.
Sawada teaches an etching method and apparatus of a thin metal plate to produce a shadow mask ([0001]) where etching is performed on a long thin metal plate stretched and conveyed in a longitudinal direction (i.e. a step of transporting the metal plate along a longitudinal direction) ([0011], [0019], [0022], [0035], [0037], Fig. 1).
It would have been obvious to one of ordinary skill in the art to perform the etching process of Kurosaki on a long thin metal plate stretched and conveyed in a longitudinal direction because it accurately etches the thin metal plate without the resist film peeling off (Sawada [0008], [0010]), allows for continuous manufacture of the shadow mask (Sawada [0002]), and aligns the resist film and stretched thin metal plate without adhesion (Sawada [0016]).
Regarding claim 2, Kurosaki teaches 36% Ni and Fe ([0017]).
Regarding claim 3, Kurosaki teaches a grain size no. of 12.0 (Table 1 No. 3).
Vander Voort teaches the JIS G 0551 standard is equivalent to the ASTM E112 standard (pgs. 6-7 The International Scene). ASTM E112-13 teaches for a grain size No. of 12.0 the average grain area is 31.5 um2 (Table 4). The teaching in Kurosaki of a crystal grain size of 12.0 (i.e. average grain size area of 31.5 um2) falls within the claimed cross-sectional area of crystal grains of equal to or more than 2.0 um2.
Kurosaki also teaches a metal mask material (Kurosaki abstract) comprising a crystal grain size number specified in JIS G 0551 of 7.0 or more (Kurosaki [0015]).
Vander Voort teaches the JIS G 0551 standard is equivalent to the STM E112 standard. ASTM E112-13 teaches for a grain size No. of 7.0 the average grain area is 1008 um2 (ASTM E112 Table 4). As the grain size number increases (i.e. 7.0 or more) then the average grain area decreases (ASTM E112-13 Table 4). The teaching in Kurosaki of a crystal grain size of 7.0 or more (i.e. average grain area of 1008 um2 or less) overlaps with the claimed cross-sectional area of crystal grains on a cross section of the metal plate of equal to or more than 2.0 um2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Kurosaki teaches a thickness of the metal mask is 0.02 to 0.10 mm (20 to 100 um) ([0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
	Kurosaki teaches a thickness of 0.03 mm (30 um) (Table 1 No. 8). This falls within the instantly claimed range of a thickness of equal to or more than 13 um.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 6,559,583) as evidenced by ASTM E112-13 (“Standard Test Methods for Determining Average Grain Size” 2013.).
Regarding claim 1, Kanayama teaches a shadow mask (1:7-13) of an iron-based alloy plate containing 31.0-38.0 wt% Ni and 1.0 to 6.5 wt% (i.e. wherein the metal plate is made of a rolled steel of an iron alloy containing at least nickel with a total content of nickel and cobalt of from 30 to 54 mass%) (5:1-32) with a preferred crystal grain size number of 11 to 12 according to ASTM E112 (6:7-39) (average grain area of 63.0 to 31.5 um2, ASTM E112-13 Table 4) (i.e. a plurality of crystal grains with an average crystal grain cross-sectional area on a cross section of the metal plate being from 0.5 to 50 um2) as measured in a direction parallel or normal to the rolling direction (i.e. a direction normal to the rolling direction reads on the cross section for measuring the average crystal grain area having an angel of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the metal plate) (5:66-67, 6:40-43) manufactured by forming an ingot, hot-rolling (i.e. a step of preparing a metal plate), cold-rolling (i.e. a step of transporting the metal plate along a longitudinal direction), and annealing to form a plate with a thickness of about 0.02 to 0.30 mm (20 to 300 um) (i.e. a thickness of equal to or less than 30 um), then etching to form through holes (i.e. a step of forming through-holes in the metal plate) (7:37-63). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitation of the average cross-sectional area of crystal grains being calculated by analyzing measurement results obtained by an EBSD method, the measuring results being analyzed by area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degreed is recognized as a crystal grain boundary has been considered. It has been determined to recite the method used to calculate the instantly claimed property of the average cross-sectional area of crystal grains. Patentability does not depend on its method of production (or characterization). If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). Kanayama (6:7-39)  teaches a grain size number that overlaps with that claimed. The resulting claimed cross-sectional area of crystal grains is a property that is independent of the method of measuring.
Regarding claim 2, Kanayama teaches 31.0 to 38.0 wt% Ni and 1.0 to 6.5 wt% Co (i.e. a total content of nickel and cobalt is 32.0 to 44.50 wt%) (5:1-32). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Kanayama teaches a preferred crystal grain size number of 11 to 12 according to ASTM E112 (6:7-39) (average grain area of 63.0 to 31.5 um2, ASTM E112-13 Table 4) (i.e. a plurality of crystal grains with an average crystal grain cross-sectional area on a cross section of the metal plate equal to or more than 2.0 um2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Kanayama teaches a plate thickness of about 0.02 to 0.30 mm (20 to 300 um) (7:59-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 6,559,583) as evidenced by ASTM E112-13 (“Standard Test Methods for Determining Average Grain Size” 2013.) in view of Sawada (JP H08-220778 machine translation).
In the event it is determined that the cold-rolling step of Kanayama does not read on a step of transporting the metal plate along a longitudinal direction, then the below rejection is applied.
Regarding claim 1, Kanayama teaches a shadow mask (1:7-13) of an iron-based alloy plate containing 31.0-38.0 wt% Ni and 1.0 to 6.5 wt% (i.e. wherein the metal plate is made of a rolled steel of an iron alloy containing at least nickel with a total content of nickel and cobalt of from 30 to 54 mass%) (5:1-32) with a preferred crystal grain size number of 11 to 12 according to ASTM E112 (6:7-39) (average grain area of 63.0 to 31.5 um2, ASTM E112-13 Table 4) (i.e. a plurality of crystal grains with an average crystal grain cross-sectional area on a cross section of the metal plate being from 0.5 to 50 um2) as measured in a direction parallel or normal to the rolling direction (i.e. a direction normal to the rolling direction reads on the cross section for measuring the average crystal grain area having an angel of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the metal plate) (5:66-67, 6:40-43) manufactured by forming an ingot, hot-rolling (i.e. a step of preparing a metal plate), cold-rolling (i.e. a step of transporting the metal plate along a longitudinal direction), and annealing to form a plate with a thickness of about 0.02 to 0.30 mm (20 to 300 um) (i.e. a thickness of equal to or less than 30 um), then etching to form through holes (i.e. a step of forming through-holes in the metal plate) (7:37-63). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitation of the average cross-sectional area of crystal grains being calculated by analyzing measurement results obtained by an EBSD method, the measuring results being analyzed by area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degreed is recognized as a crystal grain boundary has been considered. It has been determined to recite the method used to calculate the instantly claimed property of the average cross-sectional area of crystal grains. Patentability does not depend on its method of production (or characterization). If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). Kanayama (6:7-39)  teaches a grain size number that overlaps with that claimed. The resulting claimed cross-sectional area of crystal grains is a property that is independent of the method of measuring.
Kanayama is silent to transporting the metal plate along a longitudinal direction.
Sawada teaches an etching method and apparatus of a thin metal plate to produce a shadow mask ([0001]) where etching is performed on a long thin metal plate stretched and conveyed in a longitudinal direction (i.e. a step of transporting the metal plate along a longitudinal direction) ([0011], [0019], [0022], [0035], [0037], Fig. 1).
It would have been obvious to one of ordinary skill in the art to perform the etching process of Kanayama on a long thin metal plate stretched and conveyed in a longitudinal direction because it accurately etches the thin metal plate without the resist film peeling off (Sawada [0008], [0010]), allows for continuous manufacture of the shadow mask (Sawada [0002]), and aligns the resist film and stretched thin metal plate without adhesion (Sawada [0016]).
Regarding claim 2, Kanayama teaches 31.0 to 38.0 wt% Ni and 1.0 to 6.5 wt% Co (i.e. a total content of nickel and cobalt is 32.0 to 44.50 wt%) (5:1-32). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Kanayama teaches a preferred crystal grain size number of 11 to 12 according to ASTM E112 (6:7-39) (average grain area of 63.0 to 31.5 um2, ASTM E112-13 Table 4) (i.e. a plurality of crystal grains with an average crystal grain cross-sectional area on a cross section of the metal plate equal to or more than 2.0 um2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Kanayama teaches a plate thickness of about 0.02 to 0.30 mm (20 to 300 um) (7:59-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/680,942 (US ‘942) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a method of manufacturing a metal plate (US ‘942 claims 10, 11) with an overlapping composition, thickness, average cross-sectional area of a crystal grain (US ‘942 claims 1, 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art
Nakamura (JP 2002-001448 machine translation)
	Nakamura teaches a method of producing a shadow mask ([0001]) of continuously etching a metal sheet then trimming a portion that has a through hole portion ([0011], [0012], Figs. 2, 3).
Itoh (US 6,547,893)
	Itoh teaches an Fe-Ni based material for a shadow mask (1:6-13, 5:14-16) with good piercing property in etching and good hole shape in piercing (1:52-55, 61-67, 2:10-17) with 34 to 38 wt% Ni (5:41-51) manufactured by subjecting a slab to hot rolling, cold rolling, annealing, and etching (4:12-23, 17:43-52) to a crystal grain size number as measured by JIS G0551 of preferably not less than 9.5 as measured in a direction perpendicular to the rolling direction (4:42-46, 17:14-40) and a thickness of 0.01 to 0.5 mm (10 to 500 um) (4:42-46). 
Kurosaki ‘543 (JP 2014-101543 machine translation)
	Kurosaki ‘543 teaches a metal mask material ([0001], [0009]) with 30 to 45 mass% Ni and Co and 0 to 6 mass% Co ([0008], [0011]) with a thickness of 0.02 to 0.10 mm (20 to 100 um) ([0014]) manufactured by casting an ingot, hot rolling, cold rolling, annealing to a grain size number of 7 or more ([0015], [0017]), and etching ([0019], [0020]) to form openings (i.e. holes) ([0003]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735